—Order unanimously affirmed with costs. Memorandum: Plaintiffs commenced this action seeking to recover damages for personal injuries sustained by Eunice Leone (plaintiff) when she slipped and fell on the allegedly wet floor of a building owned and maintained by defendant. Supreme Court properly denied defendant’s motion for summary judgment dismissing the complaint. Defendant failed to meet its initial burden of establishing as a matter of law that it maintained its premises in a reasonably safe condition (see, Basso v Miller, 40 NY2d 233, 241; Antinoro v Tops Mkts., 195 AD2d 972). In any event, plaintiffs raised triable issues of fact whether defendant created the allegedly dangerous condition by negligently mopping the area in which plaintiff fell or failed to provide an adequate warning of the dangerous condition, thus precluding summary judgment (see generally, Zuckerman v City of New York, 49 NY2d 557, 562). We have reviewed defendant’s remaining contentions and conclude that they are lacking in merit. (Appeal from Order of Supreme Court, Monroe County, Sirkin, J. — Summary Judgment.) Present — Green, J. P., Hayes, Hurlbutt, Scudder and Lawton, JJ.